Citation Nr: 1543698	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972, which included service in Vietnam and his decorations include the Combat Action Ribbon.  The Veteran died in January 2012, and the appellant is the Veteran's sister.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The appellant lacks standing to pursue a claim for service connection for the cause of the Veteran's death.

2.  The Veteran served in Vietnam.

3.  The competent evidence of record shows that the Veteran had nonservice-connected ischemic heart disease at the time of his death, and it is very likely that his death was directly related to ischemic heart disease.

4.  The Veteran died due to a disability of service origin.


CONCLUSIONS OF LAW

1.  Lacking a proper claimant, the criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 101, 1310 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.312 (2014).

2.  The criteria for payment of VA burial benefits are met on the ground that the Veteran's death was caused by a disability of service origin.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.1700-04 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for the Cause of the Veteran's Death

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where, as here, the law, and not the factual evidence, is dispositive.

VA death benefits are payable to a defined class of claimants if a veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  The class of claimants eligible to receive benefits following the death of a veteran is limited to "the veteran's surviving spouse, children, and parents."  38 U.S.C.A. § 1310.

In this case, the RO denied the claim for service connection for the cause of the Veteran's death upon consideration of the merits of the claim, but did not consider whether the appellant had standing to bring such a claim.  However, as a threshold requirement, an appellant who files an appeal must have standing.  For an appellant to have standing, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000).

Given this legal framework, the Board finds that the appellant-the deceased Veteran's sister-is not an eligible claimant to receive benefits related to service connection for the cause of the Veteran's death as a matter of law, and thus, has no standing to pursue a claim requiring a finding of service connection for the cause of the Veteran's death.

Although the Board is sympathetic to the appellant, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, as the appellant is not an eligible claimant for compensation for the cause of the Veteran's death, her claim for benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Claim for Burial Benefits

Although the Board has found that the appellant is not an eligible claimant for compensation for the cause of the Veteran's death, the Board must still determine whether the Veteran's death is related to a disability of service origin for the purpose of assessing the appellant's entitlement to burial benefits.  As a preliminary matter, the Board notes that the appellant-the Veteran's sister-is considered a proper claimant for burial benefits under 38 C.F.R. § 3.1702(c) and that she submitted a February 2012 claim for burial benefits with proof of the Veteran's death and documents showing the plot and interment costs incurred.

Generally, a burial allowance is payable for a veteran who died as a result of a service-connected disability or disabilities.  38 C.F.R. § 3.1704(b) (2015).

Here, the Veteran is presumed to have been exposed to an herbicide agent during service, as the record shows that he served in Vietnam during the applicable period.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The Veteran's death certificate indicates that the immediate cause of death was probable ruptured aortic aneurysm and other significant conditions contributing to death were recent complaints of chest pain and aneurysm diagnosed within six months preceding death.  Review of the record reveals that the Veteran was diagnosed with heart disease, hypertension, minimal atherosclerotic disease, and other conditions prior to his death, but did not have service connection for any disabilities.  

In September 2015, a VHA specialist opined that it is highly likely that the Veteran had ischemic heart disease at the time of his death.  In addition, the specialist opined that it is very likely that the Veteran's death was directly related to ischemic heart disease, as there is ample evidence to support the diagnosis of ischemic heart disease and no evidence to support the diagnosis of a thoracic aortic aneurysm.

In light of the foregoing, the Board finds that ischemic heart disease was the Veteran's principal cause of death.  38 C.F.R. § 3.312(a) (2015).  Additionally, in light of the Veteran's presumed exposure to herbicides during service, the Board finds that this condition was of service origin.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).

Accordingly, the Board finds that the Veteran's death was caused by a disability that is related to his period of active service.  The appellant's claim for burial benefits is granted on this basis.  38 C.F.R. §§ 3.307, 3.309, 3.1704.


ORDER

Service connection for the cause of the Veteran's death is denied. 

Burial benefits are granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


